Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         15-APR-2021
                                                         10:36 AM
                                                         Dkt. 11 ODAC


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


            TAD MASON, Petitioner/Petitioner-Appellant,

                                 vs.

          HAWAI‘I PAROLING AUTHORITY and STATE OF HAWAI‘I,
                 Respondents/Respondents-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX; S.P.P. NO. 18-1-001; CR. NO. 93-349)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ
 of Certiorari filed on March 8, 2021, and deemed to be filed on
 March 10, 2021, is hereby rejected.
           DATED:   Honolulu, Hawaiʻi, April 15, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins